MEMORANDUM***
Lead petitioner Maria De Los Angeles Bárrales Vargas and her children Sarahi *304Flores Bárrales, Ignacio Bernardo Flores Bárrales and Bonny Angelica Flores Barrales, all natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance without opinion of an immigration judge’s denial of her motion to reopen deportation proceedings. We have jurisdiction pursuant to former 8 U.S.C. § 1105a. Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the agency’s denial of a motion to reopen for abuse of discretion. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002). We deny the petition for review.
Evidence in the record establishes that the immigration court mailed notice of Bárrales Vargas’ deportation hearing to her last known address. This notice is sufficient regardless of whether Bárrales Vargas had actual notice of the hearing date. See Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997).
The BIA’s affirmance without opinion did not violate Barrales Vargas’ due process rights. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 851-52 (9th Cir.2003).
We have considered Bárrales Vargas’ remaining contentions and conclude that they lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *304courts of this circuit except as provided by Ninth Circuit Rule 36-3.